Case 21-10369-TPA     Doc 9   Filed 06/30/21 Entered 06/30/21 16:02:08     Desc Main
                              Document      Page 1 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


In Re:                                      :
                                            : BANKRUPTCY NO. 21-10369 TPA
BONNY LYNETTE JONES,                        :
      Debtor.                               : THE HONORABLE THOMAS P. AGRESTI
                                            :
                                            : CHAPTER 13
                                            :

                          EMPLOYEE INCOME RECORD


         Please be advised that the Debtor receives no income from employment.

Attached is a print out from unemployment compensation.

                                      Respectfully submitted,

                                      QUINN, BUSECK, LEEMHUIS, TOOHEY &
                                      KROTO, INC.



                                      BY:    /s/Michael S. JanJanin
                                            Michael S. Jan Janin, Esquire
                                            PA Id. No. 38880
                                            2222 West Grandview Boulevard
                                            Erie, Pennsylvania 16506-4508
                                            Telephone: 814-833-2222, Ext. 1045
                                            Facsimile: 814-833-6753
                                            mjanjanin@quinnfirm.com
                                            Counsel for Debtor

#1443371
Case 21-10369-TPA   Doc 9   Filed 06/30/21 Entered 06/30/21 16:02:08   Desc Main
                            Document      Page 2 of 3
Case 21-10369-TPA   Doc 9   Filed 06/30/21 Entered 06/30/21 16:02:08   Desc Main
                            Document      Page 3 of 3
